DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 11 April 2022 has been entered in full.  Claims 1 and 19 are amended.
Claims 1 and 3-20 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The objection of claim 2 as set forth at page 2 of the previous Office Action of 10 November 2021 is withdrawn in view of amended claim 1 and the cancellation of claim 2 (11 April 2022).
2.	The rejection of claims 1 and 3-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 2-8 of the previous Office Action of 10 November 2021 is withdrawn in view of amended claim 1 (11 April 2022).  Specifically, amended claim 1, line 6 now recites an antibody that inhibits TGFβ.
3.	The rejection of claims 1 and 3-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) as set forth at pages 8-13 of the previous Office Action of 10 November 2021 is withdrawn in view of amended claim 1 (11 April 2022).  Specifically, amended claim 1, line 6 now recites an antibody that inhibits TGFβ.



Conclusion
Claims 1 and 3-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
22 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647